Title: To James Madison from George Alexander Otis, 5 December 1820
From: Otis, George Alexander
To: Madison, James


                
                    Sir,
                    Philadelphia Decr. 5. 1820
                
                I beg your acceptance of my warmest acknowledgements for the kind interest which you were pleased to express for the success of my enterprise on receipt of my first Volume. The second, which I have now the honour to address to you, I have laboured with all the care of which I am capable. And shall feel still dubious whether with Success until I have the opinion of the highest authority in my Country. I intreat that you will express it as to my translation in point of Style, and as to the Author, in respect of exactness. The interest of your testimony is only balanced by that of Mr. Jefferson, who has already indulged me in the same favour. It is of infinite importance to the public that the true character of a book making such bold pretensions Should be known. The Authority on which it rests will be established forever if you should find it as unexceptionable as Mr. Jefferson has done. But from some remark, in your respected letter to which I refer, I was apprehensive you might have discovered in the first volume some ideas which did “injustice or less than justice to the American cause and character.” It would oblige exceedingly if you will point me to them; As I contemplate in case of a second edition to publish notes. With that profound respect which I cannot but feel I have the honour to remain sir Your most obliged and most Obedient Servant.
                
                    George Alex. Otis
                
                
                    P.S. I pray for permission to publish your letter.
                
            